Title: To Thomas Jefferson from James Sullivan, 12 January 1797
From: Sullivan, James
To: Jefferson, Thomas


                    
                        Sir
                        Boston 12th January 1797
                    
                    This intrusion can do no hurt, if it can do no good. I ask leave to tell you, that your Friends in the New England States, who are many will be much disappointed if you should decline being Vice President. It is true that you have been abused. But this abuse came from a party, who are determined to abuse every one, who will not with them, bow, in adoration to the british monarchy. If the abuse, and calumny of these men can deprive the public of the services of those on whom they may confide with Safety, there will be an end of our free constitutions: and the Enemies of an Elective Republic will obtain a compleat Triumph. The motives for your Acceptance of the office, are the gratification of your friends, the mortification of your Enemies, and above all, the interest of your Country—I beleive, that you will suppose, What is really True, that I have no kind of inducement to trouble you in this way, but that of a wish for the public felicity. Did I think that your acceptance would be injurious to your own honour, or interest, I should interfere in the business—but this must be left to your own Judgment. I have the honor to be with great respect and friendship Your most humble servant
                    
                        Jas Sullivan
                    
                